DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As best understood by the Specification, an EEG signal that is output based on the selected signals is not output to a bioamplifier wirelessly or via a lead connecting an apparatus comprising electrodes worn by a subject to the bioamplifier. In each of the figures showing bioamplifier 110, and in each of the descriptions of the bioamplifier, the bioamplifier processes acquired EEG signals to select one or more of the EEG signals based on their quality. The bioamplifier then generates an EEG signal to be output based on the selected signals. If the bioamplifier is used to generate the EEG signal corresponding to the electrical activity based on the selected signals, how is the EEG signal transmitted to the bioamplifier wirelessly or via a lead connecting electrodes worn by the subject to the bioamplifier? For this examination, any transmission of the output EEG signal to an external device will be considered to read on claim 14. Regarding claim 17, use of the phrase “a plurality of electrodes” renders the claim indefinite. It is unclear if this phrase is referring back to the “a plurality of electrodes” recited in claim 15, or to a subset of the plurality of electrodes of claim 15. For this examination, the phrase in claim 17 is being interpreted as “the plurality of electrodes”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including evaluating signals to determine a quality of the signals, and selecting signals based on their quality. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The steps of evaluating signals for signal quality and selecting signals based on their signal quality set forth a judicial exception. These steps describe a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites outputting an EEG signal based on selected signals, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The output of the EEG signal does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the output EEG signal, nor does the method use a particular machine to perform the Abstract Idea. It is noted that no structural elements or machine is recited at all with regard to performing the method of claim 1.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of measuring the plurality of signals and outputting an EEG signal based on the selected signals. The measuring step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. The outputting step is also recited at a high level of generality such that it amounts to insignificant extra-solution activity. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes these steps from well-understood, routine, and conventional data gathering and outputting activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claim 15, the device recited in the claim is a generic device comprising generic components configured to perform the Abstract Idea. The recited electrodes and platform are generic sensor components configured to perform pre-solutional data gathering activity, and the sensor processing module is a generic processor configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an Abstract Idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering, and evaluation of the data that can be performed mentally and/or by hand. The evaluating and selecting steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Badower et al.’044 (US Pub No. 2014/0051044 – cited by Applicant) in view of Addison et al.’601 (US Pub No. 2013/0079601 – cited by Applicant) further in view of Coleman’655 (US Pub No. 2015/0351655).
Regarding claim 1, Badower et al.’044 discloses a method comprising: simultaneously measuring a plurality of signals at each of a plurality of electrodes applied to a subject’s scalp (see Figures 1 and 4A), the plurality of signals corresponding to electrical activity generated by the subject’s brain (ABSTRACT, and sections [0227] and 0232]); evaluating each of the plurality of signals in real-time to determine a quality of each of the plurality of signals (section [0232]); selecting one or more of the signals based on their quality in real-time to provide one or more selected signals (section [0232]); and providing, in real-time, an EEG signal corresponding to the electrical activity based on the selected signals (section [0232]).
Badower et al.’044 discloses all of the elements of the current invention, as discussed above, except for the signal quality evaluation being performed using machine learning. Addison et al.’601 teaches evaluating the signal quality of physiological signals using machine learning (section [0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Badower et al.’044 to perform its signal quality evaluation using machine learning, as taught by Addison et al.’601, since it would merely be applying a known technique to a known device ready for improvement to yield predictable results. The modification to Badower et al.’044 would allow the signal quality of each electrode to be evaluated over time based on learned noise/signal quality data.
Badower et al.’044 in view of Addison et al.’601 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the method outputs in real-time, an EEG signal corresponding to the electrical activity based on the selected signals. It is noted that the method of Badower et al.’044 is used to monitor a mental or emotional state of a subject (see ABSTRACT and sections [0060], [0082], and [0084]). Coleman’655 teaches providing neurofeedback in the form of real-time displays of EEG activity in order to guide a subject to a desired mental state/teach self-regulation of a subject’s mental state (see ABSTRACT, and sections [0059] and [0345]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Badower et al.’044 in view of Addison et al.’601 to include outputting a real-time EEG signal, as taught by Coleman’655, since it could be used to provide neurofeedback to the subject and guide the subject to a desired mental state. According to Badower et al.’044, the EEG signal that would be output would correspond to the electrical activity based on the selected signals.
Regarding claim 2, the machine learning algorithm comprises performing mathematical transformations on each of the plurality of signals (section [0031] of Addison et al.’601 –  signals are mathematically processed to determine slope values and periodicity values) to map each signal to a corresponding output  based on a mapping function (section [0031] of Addison et al.’601 – above a threshold maps to good quality, below a threshold maps to poor quality).
Regarding claim 3, the output of the mathematical transformation corresponds to a selection of the signal or discarding the signal (section [0031] of Addison et al.’601).
Regarding claim 4, evaluating each of the plurality of signals comprises evaluating a signal-to-noise ratio for each signal (section [0229] of Badower et al.’044).
Regarding claim 5, section [0207] of Badower et al.’044 discloses increasing the signal-to-noise ratio of a signal to enhance signal quality. This teaching by Badower et al.’044 shows that an increase in signal-to-noise ratio is desirable and that a larger signal-to-noise ratio is indicative of good signal quality. Section [0229] of Badower et al.’044 discloses comparing the signal-to-noise ratio of each electrode to an absolute threshold (section [0031] of Addison et al.’601 also teaches comparing a signal quality parameter to a threshold). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have determined that a signal is of good quality when its signal-to-noise ratio is larger than a threshold signal-to-noise ratio value as a large signal-to-noise ratio value is indicative of good signal quality.
Regarding claim 8, evaluating each of the plurality of signals comprises converting each signal to a digital signal prior to using the machine learning algorithm (sections [0082], [0122], [0164], [0221] – the converting to digital signals happens at each electrode before the signal is transmitted to a processor, which inherently happens prior to determining the quality of the signals).
Regarding claim 10, outputting the EEG signal comprises compiling the EEG signal based on the selected signals (sections [0231-0232] of Badower et al.’044, and sections [0066], [0164], [0186], [0192] of Badower et al.’044 teach averaging – compiling – EEG signals according to signal quality).
Regarding claim 11, while Badower et al.’044 is silent regarding in what order the signals from each electrode are analyzed to determine their signal quality, it would have been obvious to try sequentially selecting signals from each electrode and sequentially analyzing the signal quality of each electrode as it would merely be choosing from a finite number of identified, predictable solutions (either sequentially analyzing the signals, simultaneously analyzing the signals, or randomly analyzing the signals), with a reasonable expectation of success. Furthermore, as the Applicant has failed to provide details of any criticality or unexpected results in the Specification with regard to sequentially selecting a signal from one of the electrodes based on quality of each signal, the manner in which the signals are selected are seen as a matter of obvious design choice.
Regarding claim 12, compiling the EEG signal comprises selecting more than one simultaneously measured signal and combining (averaging) the selected signals to provide the EEG signal (sections [0066], [0164], [0186], [0192], and [0231-0232] of Badower et al.’044).
Regarding claim 13, combining the selected signals comprises averaging the selected signals (sections [0066], [0164], [0186], [0192], and [0231] of Badower et al.’044).
Regarding claim 14, the EEG signal is output to a bioamplifier (remote computer/remote device) wirelessly (section [0121] teaches transmitting signals to an output device, and section [0124] provides examples of output devices; section [0161] teaches wirelessly transmitting signals to a remote device for subsequent processing; section [0240] teaches outputting the EEG signal to output 3816 via a wired or wireless link).
Regarding claim 15, Figure 1 of Badower et al.’044 discloses an electroencephalogram (EEG) sensor assembly 100, the sensor assembly comprising: a plurality of electrodes (section [0158], and electrodes 138a-138t as seen in Figure 5 and mentioned in section [0164]); a platform 102,104,106,108 supporting the plurality of electrodes (section [0158], and see individual platform in Figure 5); a sensor processing module supported by the platform (printed circuit board of section [0168], switching circuit of Figure 12A and sections [0188-0189], processing unit 3604 of Figure 36 and section [0220]), the sensor processing module comprising a processor programmed to perform operations comprising: measuring a plurality of signals, each signal measured obtained from a corresponding one of the plurality of electrodes when in contact with a subject’s scalp, and each of the plurality of signals corresponding to electrical activity generated by a subject’s brain (see ABSTRACT and section [0158] – “In the example shown, the first housing 126 may be placed near the right ear of a user and the second housing 128 may be placed near the left ear of the user so that the bands 102-108 are disposed over the head of the user for reading electrical activity along the scalp.”); evaluating each of the plurality of signals in real-time to determine a quality of each of the plurality of signals (sections [0229] and [0232]); and selecting one or more of the signals based on their quality in real-time to provide one or more selected signals (section [0232]).
Badower et al.’044 discloses all of the elements of the current invention, as discussed above, except for the signal quality evaluation being performed using machine learning. Addison et al.’601 teaches evaluating the signal quality of physiological signals using machine learning (section [0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the sensor processing module of Badower et al.’044 to perform its signal quality evaluation using machine learning, as taught by Addison et al.’601, since it would merely be applying a known technique to a known device ready for improvement to yield predictable results. The modification to Badower et al.’044 would allow the signal quality of each electrode to be evaluated over time based on learned noise/signal quality data.
Badower et al.’044 in view of Addison et al.’601 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the processor is programmed to output, in real-time, an EEG signal corresponding to the electrical activity based on the selected signals. It is noted that the sensor assembly of Badower et al.’044 is used to monitor a mental or emotional state of a subject (see ABSTRACT and sections [0060], [0082], and [0084]). Coleman’655 teaches providing neurofeedback in the form of real-time displays of EEG activity in order to guide a subject to a desired mental state/teach self-regulation of a subject’s mental state (see ABSTRACT, and sections [0059] and [0345]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the processor of Badower et al.’044 in view of Addison et al.’601 to be programmed to output a real-time EEG signal, as taught by Coleman’655, since it could be used to provide neurofeedback to the subject and guide the subject to a desired mental state. According to Badower et al.’044, the EEG signal that would be output would correspond to the electrical activity based on the selected signals.
Regarding claim 16, each electrode is in communication with the sensor processing module via a corresponding unique signal line (section [0185] of Badower et al.’044)
Regarding claim 17, the plurality of electrodes are in communication with the sensor processing module via a common signal line (the plurality of electrodes on a particular platform (e.g. platform 102 shown in Figure 5 of Badower et al.’044), are all in communication with the sensor processing module via a common signal line 142 as discussed in section [0164] of Badower et al.’044).
Regarding claim 18, the electrodes are arranged in groups (see individual platforms 102,104,106,108 of Figures 1-4 of Badower et al.’044), each group comprising some of the plurality of electrodes and the electrodes in each group being in communication with the sensor processing module via a common signal line (see rejection of claim 11), the signal lines for each group being different.
Regarding claim 19, each electrode comprises a rigid, electrically-conducting element (see Figure 11A, electrode 138a, and section [0183] of Badower et al.’044) and/or a flexible electrically-conducting element (see Figure 11A, electrode 138a, and section [0183] of Badower et al.’044).
Regarding claims 20 and 22, the platform comprises a printed circuit board (sections [0168] and [0198] of Badower et al.’044), wherein the sensor processing module is attached to the printed circuit board (sections [0161], [0164], and [0198] of Badower et al.’044).
Regarding claim 21, the sensor assembly comprises a power source in electrical communication with the sensor processing module (section [0211] of Badower et al.’044).
Regarding claim 23, the sensor processing module comprises a connector for connecting the sensor processing module to a lead (section [0209] of Badower et al.’044 discloses a mini-USB port and “other types of physical ports” for coupling the sensor processing module to a lead).
Regarding claim 24, the sensor assembly further comprises a wireless transmitter in communication with the sensor processing module and arranged to wirelessly transmit the EEG signal to a receiver (sections [0161], [0164], [0198], and [0209] of Badower et al.’044).
Regarding claim 25, sections [0086] and [0226] of Badower et al.’044 disclose a non-transitory computer-readable storage medium comprising instructions that cause a processing device to perform the method steps discussed above. As modified by Addison et al.’601 and Coleman’655, the computer-readable storage medium of Badower et al.’044 performs each of the steps recited in claim 25.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Badower et al.’044 in view of Addison et al.’601 further in view of Coleman’655, as applied to claim 1, further in view of Burton et al.’619 (US Pub No. 2011/0118619).
Badower et al.’044 in view of Addison et al.’601 further in view of Coleman’655 discloses all of the elements of the current invention, as discussed in paragraph 7 above, except for evaluating each of the plurality of signals by evaluating an impedance at each electrode, and selecting signals where the impedance at the electrode is below a threshold impedance value. Burton et al.’619 teaches that signal quality of an EEG signal may be evaluated by comparing an impedance measurement at each of a plurality of electrodes to a threshold value, and it further teaches that poor signal quality is determined when an impedance value is above a threshold impedance value (section [0394]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Badower et al.’044 in view of Addison et al.’601 further in view of Coleman’655 to include evaluating the quality of the EEG signals by comparing an impedance value of each electrode to an impedance value threshold, as taught by Burton et al.’619, since it would merely be providing an additional way by which to determine the signal quality of an EEG signal acquired by each electrode. Furthermore, the modification to Badower et al.’044 in view of Addison et al.’601 would merely be combining prior art elements according to known methods to yield predictable results.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Badower et al.’044 in view of Addison et al.’601 further in view of Coleman’655 to select signals where the impedance of the corresponding electrode is below a threshold impedance value as Burton et al.’619 teaches that poor signal quality is determined when an impedance value is above a threshold impedance value (thus, good signal quality is determined when an impedance value is below a threshold impedance threshold value).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Badower et al.’044 in view of Addison et al.’601 further in view of Coleman’655, as applied to claim 1, further in view of Stengel et al.’161 (US Pub No. 2003/0088161 – cited by Applicant) or in the alternative, further in view of Warchall et al. (A Multi-Channel EEG System… – cited by Applicant).
Badower et al.’044 in view of Addison et al.’601 further in view of Coleman’655 discloses all of the elements of the current invention, as discussed in paragraph 7 above, except for the outputting comprising multiplexing multiple EEG signals based on the simultaneously measured signals through a single channel. Official notice is being taken that it is well known in the art for an EEG monitoring method to include multiplexing a plurality of signals and subsequently demultiplexing the plurality of signals. Furthermore, Stengel et al.’161 teaches an EEG monitoring device comprising a multiplexer for multiplexing a measured plurality of signals at each of a plurality of electrodes and a demultiplexer for demultiplexing the measured plurality of signals (see ABSTRACT, and sections [0006] and [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Badower et al.’044 in view of Addison further in view of Coleman’655 to comprise multiplexing and demultiplexing the plurality of signals, as taught by Stengel et al.’161, as this provides a means by which to combine the numerous analog EEG signals and transmit them to a remote device, and then further produce digital representations of the processed signals for display on a monitor (ABSTRACT, and sections [0006] and [0041] of Stengel et al.’161).
In the alternative, Warchall et al. discloses that multiplexing multiple EEG signals through a single channel enables a low-power implementation of an EEG device (see ABSTRACT). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Badower et al.’044 in view of Addison et al.’601 further in view of Coleman’655 to include multiplexing the selected EEG signals through a single channel, as taught by Warchall et al., in order to enable a low-power implementation of the EEG system performing the method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791